Citation Nr: 1010295	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.


REPRESENTATION

Veteran represented by:	Mark Parise, Esq.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1959 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the Veteran's request to 
reopen his claim for service connection for PTSD.  This 
rating decision also denied his service connection claim for 
an acquired psychiatric disorder to include depression and 
anxiety, among other claims.

In November 2007, the Veteran withdrew his appeals with 
regard to -claims for service connection for hypertension and 
a skin condition.

In June 2008, the Veteran was scheduled for a videoconference 
hearing before a Veterans Law Judge.  He subsequently 
cancelled his hearing request.

In October 2008, the Board granted a motion by the Veterans 
of Foreign Wars of the United States to withdraw as the 
Veteran's representative.  The Board subsequently received a 
copy of a VA Form 21-22a, appointing the Veteran's current 
representative.

Subsequent to the issuance of the June 2009 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  RO consideration of this 
evidence was waived in a June 2009 letter.  See 38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center (AMC) and is discussed in the 
REMAND section of this decision.  VA will notify the Veteran 
if further action is required.



FINDINGS OF FACT

1.  A May 1998 Board decision denied the Veteran's service 
connection claim for an acquired psychiatric disorder to 
include PTSD as the competent medical evidence did not 
establish a link between a current psychiatric disability and 
service.

2.  Evidence submitted since the May 1998 Board decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision that denied the Veteran's 
service connection claim for an acquired psychiatric disorder 
to include PTSD was final when issued. 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  Evidence received since the May 1998 Board decision 
denying service connection for an acquired psychiatric 
disorder is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decisions, 
further notice or assistance is unnecessary to aid the 
Veteran in substantiating the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Court has found that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required.  Instead, independent evidence that the incident 
occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The Board must make a specific finding as to whether a 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  VA's General Counsel has 
defined the phrase "engaged in combat with the enemy" as 
requiring that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (1999)

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99. Evidence submitted to 
support a claim that a veteran engaged in combat for purposes 
of a claim of service connection for PTSD may include a 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).

VA regulations also provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.

In addition, the law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

New and Material Evidence 

The Veteran's service connection claim for an acquired 
psychiatric disorder to include PTSD was denied in a May 1998 
Board decision.  His service connection claim was denied as 
the competent medical evidence of record did not establish 
that such a condition manifested during the Veteran's service 
or in the years after service and the evidence did not 
establish a nexus between any such condition and his service.  
This Board decision is final when issued.  38 U.S.C.A. § 
7104(b).

The evidence considered in the May 1998 Board decision 
included the Veteran's service treatment records, service 
personnel records, a December 1992 VA psychiatric 
examination, Social Security Administration (SSA) records, VA 
treatment records dated through March 1995 and various 
private treatment records.  The Veteran offered testimony at 
a March 1995 RO hearing.

A January 1959 entrance examination was negative for any 
relevant abnormalities and he denied nervous trouble of any 
sort in an accompanying Report of Medical History (RMH).  A 
November 1963 treatment note indicates that the Veteran 
wanted to discuss various personal problems with a physician.  
These problems included a personality conflict with his 
chief.

The Veteran was hospitalized in May 1965 after being found in 
a state of disorientation and vomiting at a civilian bar.  
The treating physician noted that he arrived at the facility 
in a combative state and was subsequently given a sedative.  

The Veteran later denied heavy alcohol intake on the morning 
of this admission.  He reported that similar episodes had 
occurred on several prior occasions and were not necessarily 
related to alcohol consumption.  His commanding officer 
reported that he was a good worker but that on numerous 
occasions he had "blow[n] up" and gone into a rage directed 
towards any personnel in the area.  He had also been confined 
on numerous occasions for unauthorized absences from duty, 
which seemed to have followed a night of drinking.  In 
addition, he was noted to have "substantial" problems in 
his martial life as a divorce was pending.

A May 1965 neuropsychiatric consultation noted that the crux 
of the Veteran's emotional and financial difficulties 
appeared to center around his wife of six years.  He reported 
that she engaged in extramarital affairs while he was 
deployed at sea and that she had filed for a legal separation 
in October 1964.  

His attempts to reconcile the marriage had been unsuccessful.  
He reported being in debt, attempting suicide by cutting his 
wrists, seeking solace in alcohol and indiscriminately 
releasing his anger and tension at work.  Mental status 
examination noted that he was moderately depressed and that 
his thought content was appropriate.  No evidence of a 
thought disorder, hallucinations or delusions were found.  An 
impression of an adult situational reaction (marital 
conflict) with chronic depression reflected in conflict with 
the service was noted.

An August 1965 neuropsychiatric evaluation shows that the 
Veteran was being evaluated to determine suitability for 
further active duty service.  His history revealed a long 
pattern of getting into trouble, starting with dropping out 
of school and numerous minor offenses prior to entering 
service.  He reported that he began getting into trouble in 
service about two years earlier when he was having martial 
troubles and felt that the service was not "paying him what 
he was due."  

Numerous offenses had since been reported, but the Veteran 
denied feeling badly about his actions.  The psychiatrist 
noted that he was alert and intelligent and that there was no 
evidence of psychosis or psychoneurosis on examination.  
Evidence of a serious character or behavior disorder with 
poor impulse control and poor judgment was shown in his 
history of antisocial actions.  An impression of an 
antisocial personality was made and the psychiatrist 
recommended that the Veteran be considered for administrative 
separation.

A September 1965 discharge examination was negative for any 
relevant abnormalities.

The Veteran's service personnel records document various 
offenses including an unauthorized absence, disorderly 
conduct, striking a superior petty officer in the performance 
of a duty and resisting being lawfully apprehended.  He 
received a Letter of Commendation for his service aboard the 
U.S.S. Constellation during the July 1964 Laos Crisis.  A 
unit Citation noted that the United States Naval Task Group 
77.6, which included the U.S.S. Constellation, had 
participated in operations in the Gulf of Tonkin between 
August 2 and 5, 1964.

Five previous admissions to a private state hospital for 
treatment of a conduct disorder were noted in a May 1978 
private admission note.  The first of these hospitalizations 
took place from April to June 1966.  A history of emotional 
problems or treatment for a mental illness was denied.  He 
reported being unofficially separated from his wife between 
1964 and 1966 due to his drinking.

The Veteran presented as intoxicated and suicidal in an April 
1986 private treatment note.  A history of multiple private 
hospitalizations for alcoholism were reported.  He had been 
drinking since breaking up with his girlfriend a few days 
prior and began to experience suicidal ideations.  In 
addition, the Veteran reported being a prisoner of war 
between 1964 and 1965 and that he still had thoughts and 
nightmares about this experience.  Mental status examination 
noted that he appeared to be depressed in mood and was 
negative for a thought disorder.  Following this examination, 
diagnoses of acute and chronic alcoholism, depression with 
suicidal ideations, and post-Vietnam combat and prisoner of 
war (POW) stress syndrome were made.

A March 1992 private treatment note indicated that the 
Veteran's predominate medical problem was alcoholism, that he 
had completed a 30 day in-patient program and that he spent 
60 days at a halfway house.  A history of PTSD and bipolar 
disorder with depression was also noted.  The Veteran 
reported in his accompanying in-take assessment that he 
divorced in 1975 and that alcohol caused the divorce.  He 
also reported that his son drown at age 11 and that his older 
brother had been murdered at age 36.  He first used alcohol 
at age 9 and had been in 27 treatment centers between 1964 
and 1992.

A history of various psychiatric conditions, including PTSD, 
were noted in a March 1992 VA treatment note.  

Complaints of alcohol dependence, major depression and PTSD 
were noted in a May 1992 private psychiatric examination.  
The Veteran reported that he had seen many of his friends 
killed while stationed aboard on aircraft carrier from 1964 
to 1965.  Mental status examination noted that he was fully 
oriented, that his recent recall was impaired and that his 
judgment was grossly adequate.  Delusions, ideas of reference 
and hallucinations while sober were denied.  Following this 
examination, diagnoses of bipolar disorder, a history of PTSD 
and alcohol dependence in remission were made.

An assessment of major depression was noted in an October 
1992 VA treatment note.

In a December 1992 statement, the Veteran reported helping to 
retrieve two bodies following a mid-air crash while stationed 
in Milton, Florida in 1960 or 1961.  A chief petty officer 
pushed him out of the way of broken landing cable and was 
severely injured by that cable in 1963 while stationed aboard 
the U.S.S. Constellation in San Diego.  He also witnessed an 
incoming plane crash overboard while landing during this 
incident.  In the fall of 1964, the U.S.S. Constellation 
participated in air strikes and lost a few planes.  One of 
the Veteran's friends did not return from one of these 
missions and had been taken captive.

At a December 1992 VA psychiatric examination the Veteran 
reported that he had experienced depression since service.  A 
history of alcoholism, bipolar disorder and depression were 
noted.  He reported working as an aircraft structural 
mechanic while in service and that he was in Vietnamese 
waters for a few months aboard the U.S.S. Constellation but 
that he was not involved in any combat.  A couple of pilots 
had been shot down over Vietnam but the Veteran did not see 
this occur.  He had been divorced twice and denied having 
contact with his former wives or children.  

He reported two suicide attempts in the past but denied 
current suicidal ideation.  Sleep difficulties, including 
nightmares twice a month, and a history of auditory 
hallucinations were reported.  Mental status examination 
noted that he was slightly depressed and oriented.  Following 
this examination and a review of the Veteran's treatment 
records, diagnoses of bipolar affective disorder mostly 
manifesting in a depressive phrase and severe alcoholism were 
made.  The examiner noted that there was no evidence of PTSD 
on examination.

SSA benefits were awarded on the basis of severe and chronic 
acute alcoholism in April 1993.

During his March 1995 hearing, the Veteran testified about 
retrieving the bodies of two pilots after a mid-air collision 
while stationed in Florida in late 1961.  He also detailed 
the incident in late 1962 or early 1963 in which a landing 
cable broke, severely injuring a flight deck chief and 
resulting in a landing aircraft going overboard.  The Veteran 
recalled another incident in late 1963 or early 1964 in which 
a pilot that he was acquainted with crashed during operations 
and died.  He did not recall either the name of the flight 
deck chief or the pilot.  His first post-service psychiatric 
treatment was in March 1966.

The Veteran reported suffering from depression since 1972 and 
that he was first diagnosed with the condition in 1990 in a 
November 1996 private mental health treatment note.  He 
reported spending four years off the coast of Vietnam aboard 
an aircraft carrier that was involved in active combat.

The Veteran requested to reopen his service connection claim 
for an acquired psychiatric disorder in an August 2006 
informal claim.  Evidence received since the May 1998 Board 
decision included VA treatment records dated through January 
2008, a September 2006 VA psychological examination and 
various private treatment records.  Additional information 
regarding the U.S.S. Constellation's actions between May 1964 
and February 1965 was also submitted.

Assessments of early onset dysthymic disorder and alcohol 
dependence in remission were noted in a July 2006 VA 
psychiatric treatment note.  

In his August 2006 informal claim to reopen, the Veteran 
reported that his acquired psychiatric condition began in 
1999.

On a September 2006 VA psychological examination, a history 
of alcohol dependence with treatment on four occasions was 
noted.  He reported that he currently consumed alcohol but 
that he had quit heavy drinking and that he had been admitted 
for anxiety and depression in the past.  He reported several 
stressful incidents while stationed aboard the aircraft 
carrier during service, including receiving fire from some 
"PT" boats while stationed in Hong Kong at the beginning of 
the Vietnam War.  He also described the incident in which a 
chief was injured by a malfunctioning landing cable wire, 
searching for two pilot's bodies following a mid-air 
collision in 1962 and an incident in which a pilot was 
launched into the water.  He reported feeling depressed since 
1982 and that he has periods of impulsiveness and busyness.  

Complaints of intrusive thoughts, nightmares twice per week, 
flashbacks four times per month, diminished interest in his 
activities, sleep difficulties, hypervigilance and periods of 
nervousness were noted.  The Veteran reported that he avoids 
watching the news or certain movies as they remind him of his 
service.  Obsessive or compulsive habits, current suicidal 
ideations, or a history of hallucinations, delusions or 
frankly paranoid ideations were denied.  He indicated that 
his symptoms began approximately two years after discharge in 
1967 or 1968.

Mental status examination conducted by the September 2006 
examiner found the Veteran to be alert, that his insight was 
fair, and that his observed affect was decreased in range.  
The Veteran informed the examiner that he had "just 
blurted" out that he had been an POW in Vietnam in an 
earlier examination with the examiner noting that this 
incident was likely the result of either the Veteran craving 
attention or lying.  

The examiner also noted that the Veteran admitted to never 
having been personally in combat but that he preferred to be 
seen as a Vietnam combat veteran.  Following this examination 
and a review of the Veteran's claims file, diagnostic 
impressions of alcohol dependence in early partial remission, 
recurrent major depressive disorder in partial remission and 
dysthymic disorder were made.  The examiner opined that the 
Veteran did not suffer from PTSD due to his service and that 
it was less likely than not that his "depression problems" 
were due to his service.

The Veteran's treating VA psychiatrist noted in a November 
2006 treatment note that he displayed elements of PTSD.

Complaints of anhedonia, social withdraw, sleep disturbance, 
anxiety, depressed mood and irritability were noted in a 
December 2006 private psychological assessment.  A history of 
suicide attempts and current suicidal ideations were denied.  
T

The examiner noted that the criteria for PTSD had been met as 
the Veteran experienced the Vietnam War and witnessed events 
that involved actual or threatened serous injury to which he 
responded with intense fear and helplessness.  He also met 
the criteria for alcohol substance dependence.

Complaints of recurrent intrusive memories, sleep 
disturbances, poor concentration, social withdraw and 
irritability were reported in a December 2006 private 
psychological evaluation.  The Veteran also reported 
excessive worry, restlessness and panic reactions.  He 
reported experiencing several stressful in-service incidents, 
including the malfunctioning landing wire and searching for 
the bodies of several pilots after a mid-air collision.  He 
also reported that a pilot that he had played cribbage with 
had been a POW.  Following this examination, diagnoses of 
PTSD and major depressive disorder secondary to PTSD were 
made.  

A December 2006 addendum to this evaluation included the 
examiner's opinion that the Veteran's diagnosed PTSD was 
connected to the incidents he experienced while in service.

A May 2007 private mental health treatment note indicated 
that the examiner had been treating the Veteran since April 
2006 and that he had displayed symptoms of PTSD that were 
related to his military service.  He had coped with these 
symptoms by using alcohol.

The Veteran was noted to oriented with fair judgment in an 
October 2007 private intake evaluation.  No delusions, 
disorganized thinking or hallucinations were noted on mental 
status examination.  He reported that he began using alcohol 
to "cope" while stationed aboard the U.S.S. Constellation 
off the coast of Vietnam, resulting in infractions and 
disciplinary actions.  

The reported stressful incidents included the malfunctioning 
landing wire, searching for the bodies of four pilots 
following a mid-air collision in Florida and an accident on 
the flight deck in which a pilot was sitting in the cockpit 
burned beyond recognition.  Following this examination, a 
diagnosis of chronic PTSD was made.

A June 2008 addendum to the December 2006 private 
psychological evaluation confirmed the Veteran's diagnosis of 
PTSD.  The psychologist opined that it was as likely that his 
PTSD was linked to the stressors he experienced while in 
service relative to his experience and confrontation with 
pilots lost while aboard the U.S.S. Constellation.

An internet article describing the U.S.S. Constellation's 
history between May 1964 and February 1965 indicated that it 
served "on the line in [a] non-combat area" prior to August 
5, 1964 and from August 5, 1964 to September 17, 1964.  On 
August 2, 1964, a destroyer reported being attacked by the 
North Vietnamese Navy and four other ships were dispatched to 
sink those vessels.  A destroyer came under attack again two 
days later and retaliatory air strikes on selected North 
Vietnamese motor torpedo boat bases were launched.  The 
U.S.S. Constellation launched 60 sorties during these air 
strikes and suffered two casualties, including one pilot who 
was killed and another who was taken prisoner.

The May 1998 Board decision denied the Veteran's service 
connection claim based on the absence of a nexus between any 
such condition and service.  As such, to reopen the claim, 
competent evidence is needed of a nexus between a current 
disability and service.

Such evidence has been received.  The newly submitted 
evidence, including the December 2006 private psychological 
evaluation, suggests a nexus between the Veteran's current 
acquired psychiatric condition and service, and may provide 
sufficient evidence to establish a necessary service 
connection element that was found to be lacking in the 
previous denial.  As this evidence is both new and material, 
the Veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder is 
reopened and to this extent only, the appeal is granted.


REMAND

A sufficient medical opinion addressing whether there is a 
nexus between the Veteran's currently diagnosed acquired 
psychiatric disorder and his service has not been obtained.  
The September 2006 VA psychological examiner noted that he 
had reviewed the Veteran's claims file and treatment records 
prior to rendering his opinion, however, he offered no 
rationale for his negative nexus opinion.  The various 
private opinions submitted by the Veteran, including the 
December 2006 psychological evaluation, similarly provided no 
rationale for the positive nexus opinion.  A medical opinion 
that contains only data and conclusions is not entitled to 
any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In addition, a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A new VA examination is 
therefore required.

The private psychiatric opinions seem to consider some 
stressors that are not supported in the record and do not 
specify what stressors were considered.  These opinions also 
do not provide any significant rationale for finding linking 
current PTSD to service.

The Veteran reported a variety of in-service stressors, 
including that he helped to retrieve the bodies of pilots 
killed in a mid-air collision in 1960 or 1961 while stationed 
at Whiting Field.  He also reported that a landing plane 
crashed and a flight deck chief petty officer was severely 
injured when a landing cable malfunctioned while aboard the 
U.S.S. Constellation in San Diego sometime in 1963.  
Personnel records reveal that he was stationed at Whiting 
Field between May 1960 and September 1962 and that he was 
assigned Attack Squadron 146 from December 1962 to May 1964.  
A search is necessary to attempt to verify these purported 
non-combat stressors.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction 
(AOJ) should contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate agency to 
attempt to obtain credible supporting 
evidence of the stressors reported by the 
Veteran as detailed above and in the 
Veteran's December 1992 statement.  If 
additional information is needed to 
complete this request, the Veteran should 
be advised of the specific information 
needed.

2.  Following the completion of the above 
development, the AOJ should afford the 
Veteran a VA psychiatric examination to 
determine whether there was a 
relationship between the Veteran's 
current acquired psychiatric disabilities 
and service.  The examination should be 
conducted by a psychologist or 
psychiatrist.  All indicated diagnostic 
testing should be performed.  The claims 
file including a copy of this remand must 
be made available to, and be reviewed by, 
the examiner.  The examiner should 
indicate such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current acquired psychiatric 
condition had its onset in service or is 
otherwise related to a disease or injury 
in active duty service.  The examiner 
should note the treatment the Veteran 
received in service, his reports of a 
continuity of depressive symptoms 
following service, and of stressors.  If 
PTSD is diagnosed the examiner should 
identify the stressor that supports the 
diagnosis.

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.  The examiner should 
also note the supportive opinions 
provided by private mental health 
professionals.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

